Acknowledgements
This communication is in response to applicant’s response filed on 05/04/2022.
Claims 1, 10, and 17 have been amended. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Response to Arguments
Regarding applicant’s arguments:
Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that LeBeau (US 20200143367) does not teach “receiving copyright information associated with the content,” examiner respectfully argues that LeBeau teaches a token representing the intellectual property (i.e., copyright) of a project that includes the rights, terms, etc. and the token can be assigned to the owner(s) of a project. The token includes copyright information. Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that LeBeau (US 20200143367) does not teach “recording the licenses and transactions in the blockchain ledger utilizing at least the copyright information,” examiner respectfully argues that applicant’s argument regarding recording the licenses and transactions in the blockchain ledger utilizing at least the copyright information is moot in light of the new grounds of rejection necessitated by the amendments to claim 1. Applicant makes similar arguments for independent claims 10 and 17, and examiner respectfully argues applicant’s arguments are moot for the same reasons listed above for claim 1. Regarding applicant’s arguments under Claim Rejections - 35 USC § 103 that LeBeau (US 20200143367) does not teach “automatically implementing licenses and transactions for the content,” examiner respectfully agrees with applicant’s argument and has issued a new grounds of rejection.
Applicant argues dependent claims 2-9, 11-16, and 18-20 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 10 and 17.

Priority
Applicant’s claim for the benefit of prior-filed application U.S. Provisional Application No. 62/588,047, filed on 11/17/2017 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190057115) in view of Gaidar (US 20180068091) in further view of O’Brien (US 20180294957).

Regarding Claims 1, 10, and 17, Liu teaches receiving copyright information associated with content (Paragraphs 0108 and 0111 teaches an upload client receives an upload content command and upload content-related information that are entered by a copyright owner, wherein the upload content-related information includes a copyright transaction identity of to-be-uploaded content and an upload manner; the upload client may provide a user interface for the copyright owner, and the copyright owner fills in corresponding information according to a prompt for an input box on the user interface; FIG. 8-2); receive a digital representation of the content (Paragraphs 0108, 0113, and 0119 teach the upload content-related information may include a to-be-uploaded content file; there may be a plurality of to-be-uploaded content files; these content files may be same digital content of different quality versions; the upload client checks whether the upload content-related information is complete by determining whether the copyright transaction identity of the to-be-uploaded content, the upload manner, and the to-be-uploaded content file are complete; then the upload client generates an upload content request, where the upload content request includes the upload manner, a digital content identity, and an IP address of the upload client); assigning one or more secure identifiers to the content prior to any licenses or transactions (Paragraphs 0118 and 0120 teach the upload client uses a hash algorithm to perform a hash operation on each content block of the content file, to obtain a hash value of each content block; the hash value of the content block may uniquely identify the content block; the upload client may encrypt each content block by using the generated keys and stores a correspondence between an identity of a content block and an encryption key index; after a copyright is successfully registered, the upload client stores a relationship between a copyright transaction identity and a digital content identity; therefore, the upload client may obtain the digital content identity based on the copyright transaction identity); updating a content library and a blockchain ledger with the content and associated one or more secure identifiers (Paragraphs 0141-0145 teach the upload client generates an upload transaction request, and sends the upload transaction request to the content transaction processing apparatus; the upload transaction request includes upload information (i.e., the copyright transaction identity, a private key signature of the copyright owner, an asset address of the upload client, the digital content identity, etc.); a copyright transaction is a copyright transaction carrying a copyright corresponding to the digital content; when the upload manner is the file manner, each piece of content apparatus information includes the public key of the content apparatus, an identity list of content blocks that are authorized to be sent, and the IP address of the content apparatus; the content transaction processing apparatus receives the upload transaction request, and checks the upload information; the content transaction processing apparatus sends the upload transaction to the block chain processing apparatus corresponding to the content transaction processing apparatus, and stores the upload transaction in the block chain); recording the licenses and transactions in the blockchain ledger utilizing at least the one or more secure identifiers and the unique identifier (Paragraphs 0156-0159 teaches the license processing apparatus sends the issued license transaction to the block chain processing apparatus corresponding to the license processing apparatus; the license processing apparatus queries, in the block chain stored in the block chain processing apparatus corresponding to the license processing apparatus, whether a transaction identity of the product transaction carrying a product currently and the upload transaction identity are included; if both of them are included, the license processing apparatus obtains the product transaction corresponding to the product transaction identity and the upload transaction corresponding to the upload transaction identity; the license processing apparatus sends the license transaction to the block chain processing apparatus corresponding to the license processing apparatus; the block chain processing apparatus stores the license transaction in the block chain); and communicating the content from the content library associated with the licenses and transactions (Paragraphs 161-0162, 0183-0184, and 0189 teach the license processing apparatus sends the license issue response to the copyright management client; the consumer/content distributor searches the block chain for license transaction information by using the copyright management client, and obtains the license transaction including the permission information; the download client establishes a connection to the content apparatus based on the found IP address of the content apparatus, and sends a download request to the content apparatus; the download request includes the license transaction identity, a private key signature of the license owner, the upload transaction identity, and the identity of the content block; the content apparatus receives the download request, checks the download request, determines whether a download condition is met; and if the checking succeeds, the content apparatus sends the content block to the download client).
However, Liu does not explicitly teach automatically assigning one or more secure identifiers to the content prior to any licenses or transactions, the one or more secure identifiers assigned to the content are generated utilizing metadata of the content.
Gaidar from same or similar field of endeavor teaches automatically assigning one or more secure identifiers to the content prior to any licenses or transactions, the one or more secure identifiers assigned to the content are generated utilizing metadata of the content (Paragraphs 0034, 0051, and 0071-0072 teach if a user has created new content, the client Digital Rights Management (DRM) engine may save metadata for that new content; an upload manager may create a shadow image for the new content that includes some or all of the metadata for the new content, such as the copyright policy settings, the alert settings, etc.; a download manager may save metadata for old content (e.g., original content); that metadata may include data to identify (a) the server from which old content was obtained, (b) the time of creation for old content, (c) the time of last access for old content, (d) the time of last modification for old content, (e) the size (e.g., number of bytes) of old content, (f) the author of old content, (g) the copyright policy settings specified by the author for old content, etc.; the download manager may automatically add a perceptible watermark to old content, to prevent inadvertent or unintentional reuse of old content).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified Liu, which teaches recording licenses and transactions of copyright content onto the blockchain, to incorporate the teachings of Gaidar to automatically assign one or more secure identifiers to the content prior to any licenses or transactions, the one or more secure identifiers assigned to the content are generated utilizing metadata of the content.
There is motivation to combine Gaidar into Liu because blockchain technology is used to document and verify attributes of digital content that are relevant to copyright protection (Gaidar Paragraph 0009). For purposes of this disclosure, a piece of content that has a corresponding shadow image in a DRM blockchain may be referred to as “blockchain protected content.” Thus, each item of blockchain protected content has a shadow image in a DRM blockchain. In addition, as described in greater detail below, a DRM engine enables a client platform to obtain the shadow image for a content item from a node in the blockchain system. The DRM engine also checks the content item against the shadow image to verify that they match. If the current user then modifies the content, the DRM engine ensures that those changes are added to the DRM blockchain. If the DRM engine fails to update the DRM blockchain, then all changes made by the current user may be considered to be lost, since the modified content with not be verifiable by other users or devices. Similarly, if the DRM engine is unable to obtain a shadow image for a particular content item, the DRM engine may prevent the current user from modifying that content (Gaidar Paragraph 0018).
However, the combination of Liu and does not explicitly teach receiving copyright information associated with content, the copyright information includes monetization selections associated with a copyright owner; automatically implementing licenses and transactions for the content utilizing a unique identifier for each of the licenses and the transactions, the licenses and transactions are implemented utilizing the copyright information; recording the licenses and transactions in the blockchain ledger utilizing at least the copyright information; and automatically communicating the content from the content library associated with the licenses and transactions.
O’Brien from same or similar field of endeavor teaches receiving copyright information associated with content, the copyright information includes monetization selections associated with a copyright owner (Paragraphs 0016, 0056-0057, and 0020 teach an owner of the digital work may change the settings on his/her artwork to allow sharing (i.e., licensing) while still retaining the legal copyright; artists (i.e., owners) can remove or add the associated blockchain for the digital IP work that they create, if they want their digital IP work to be shared free, or not shared; a control engine can store a request to obtain a digital work in the digital work database, and determine whether the request to obtain the digital work can be authorized according to restrictions associated with the digital work (e.g., transfer restrictions, access/viewing restrictions, copying restrictions, recovery restrictions); for example, when the digital work is transferred from one owner to another owner without duplicating, the transfer may trigger commercial activity, for example, a royalty payments (i.e., monetization selections); automatically implementing licenses and transactions for the content utilizing a unique identifier for each of the licenses and the transactions, the licenses and transactions are implemented utilizing the copyright information (Paragraphs 0013 and 0056 teach embodiments of the blockchain system provide a mechanism by which users can sell digital work, and further, the coding can include a mechanism whereby digital work can be resold by users once and transferred from their account, perhaps with a royalty being paid to the artist or owner; some coding may be added when triggered (i.e., automatic) by a blockchain action, such as royalty payment; in response to detecting an updated sequence of blocks indicating a user action of transferring the first instance of the digital work from a first user to a second user, a specified activity between the second user and an owner of the digital work is triggered; for example, when the digital work is transferred from one owner to another owner without duplicating, the transfer may trigger (i.e., automatic) commercial activity, for example, a royalty payments (i.e., license(s)) to the artist who created the digital work); recording the licenses and transactions in the blockchain ledger utilizing at least the copyright information (Paragraphs 0031 and 0021 teach a node receives a new activity in response to the authentication of the user terminal devices, wherein the new activity may comprise an update to the record being kept in the form of a blockchain; the new activity can correspond to the authentication of the user terminal devices and/or the activities to the digital work according to the request generated at the user terminal device (i.e., license allowed based on owner’s restrictions); a node can verify the public and private key of the block and provide access to the digital ownership file in response to verification; then, the node can generate a subsequent block including transaction records of the other user successfully gaining access to the digital ownership file); and automatically communicating the content from the content library associated with the licenses and transactions (Paragraph 0053 teaches in response to a user's actions associated with the ownership records in the blockchain, e.g., an authenticated request or an unauthenticated request for access, those permissions can be automatically changed by the system, e.g., to permit access to the digital work (i.e., communicate content), according to the authenticated request).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Liu and Gaidar, which teaches automatically assigning secure identifiers before recording licenses and transactions of copyright content onto the blockchain, to incorporate the teachings of O’Brien to receive copyright information associated with content, the copyright information includes monetization selections associated with a copyright owner; automatically implement licenses and transactions for the content utilizing a unique identifier for each of the licenses and the transactions, the licenses and transactions are implemented utilizing the copyright information; recording the licenses and transactions in the blockchain ledger utilizing at least the copyright information; and automatically communicate the content from the content library associated with the licenses and transactions.
There is motivation to combine O’Brien into the combination of Liu and Gaidar because permissions can be automatically changed by the system, e.g., to terminate the digital work. For example, the system can automatically change the permissions to close digital work if it detects usage patterns that indicate stealing, such as copying to personal drives or screen stops that indicate the user might be taking photographs, or extremely slow scrolling that indicates someone might be physically typing IP onto another device. In another example, blockchain uses patterns that indicate theft to trigger a temporary shutdown to all accesses on the associated user ID or system wide until the theft action is cleared (O’Brien Paragraph 0053).
Regarding Claim 1, Liu teaches a method for performing content licensing (Paragraphs 0107 and 0152 teach process to upload digital content; and a process in which the copyright owner issues the license to the consumer).
Regarding Claim 10, Liu teaches a system for performing content licensing, comprising: a plurality of electronic devices executing a content application, the content application is configured to upload content and licensing information associated with the content (Paragraphs 0006, 0081, and 0091 teach the system includes at least one content apparatus; the content apparatus comprises a copyright management client, an upload client, and a download client by using an application (APP) or an SDK; the copyright management client, the upload client, and the download client may be installed on a same terminal device or different terminal devices (e.g., a smartphone, a smartwatch, a tablet computer, a common computer device, or the like); on a P2P network, a plurality of block chain processing apparatuses are connected to each other); a platform accessible by the plurality of wireless devices executing the content 10application through one or more networks (Paragraph 0082 teaches the block chain processing apparatus may be any trustworthy node constituting a P2P network, or may be any node on a fully open P2P network; an interaction procedure between the block chain processing apparatus and the license processing apparatus, or an interaction procedure between the block chain processing apparatus and the content transaction processing apparatus may be considered as an interaction procedure between internal modules of the block chain apparatus).
Regarding Claim 17, Liu teaches a platform implemented method (Paragraph 0092 teaches the copyright management client, the upload client, the download client, the content transaction processing apparatus, the license processing apparatus, and the content apparatus all may be implemented by using the computer device (or system) in FIG. 7-1, that is, the processor executes the program code stored in the memory to implement a corresponding function).

Regarding Claims 2 and 13, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claims 1 and 10 above; and Liu further teaches wherein the content includes audio content and/or visual content (Paragraph 0059 teaches the digital content may include literary works, a text, a video, audio, an animation, a game, application software, an image, a flash, and the like).

Regarding Claims 3 and 14, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claims 2 and 13 above; and Liu further teaches wherein the one or more secure identifiers are integrated in multiple portions of the content (Paragraphs 0109 and 0137 teach the upload content-related information may further include a maximum length of a content block, a maximum quantity of blocks authorized by the content apparatus, a maximum quantity of content apparatuses that store the content file, a quantity of content encryption keys, and a size of a sent slice; usually, one content file may be divided into a plurality of content blocks, and each content block may be uploaded to different content apparatuses or a same content apparatus; for example, a 50-minute video is divided into blocks on a 10-minute basis, and therefore the video can be divided into five blocks; each piece of content block information may include the identity of the content block, a length of the content block, an encryption key identity of the content block, and the public key of the content apparatus that stores the content block).

Regarding Claims 4 and 12, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claims 1 and 10 above; and Liu further teaches searching one or more environments for the secure identifier to ensure compliance with a license for the content (Paragraph 0162 teaches the copyright owner may send only the license transaction identity to the consumer, and then the consumer/content distributor searches the block chain for license transaction information by using the copyright management client, and obtains the license transaction including the permission information; the following describes a specific querying process: the copyright management client sends a license query request to the license processing apparatus, where the request includes the license transaction identity; after receiving the license query request, the license processing apparatus sends the license query request to the corresponding block chain processing apparatus; the block chain processing apparatus receives the license query request, and sends a query result to the license processing apparatus; the block chain processing apparatus stores a transaction identity of each transaction, output content, and an association relationship between them; the block chain processing apparatus can find, based on the license transaction identity, the output content corresponding to the license transaction, and can determine, based on the asset address of the license owner included in the output content, whether the owner has the license; the license processing apparatus receives a query result, and sends the query result to the copyright management client).

Regarding Claim 5, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 4 above; however, the combination does not explicitly teach organizing metadata of the content into a unique string; creating the unique identifier utilizing the metadata string for each license.
Gaidar further teaches organizing metadata of the content into a unique string (Paragraphs 0066 and 0086 teach a source of unstructured content may be instrumented with metadata using a manifest (i.e., string) or with invisible markup; metadata may indicate, for instance, various file properties or content properties, such as the size the content (or the size of the file containing the content), the type of content, the time of creation for the original content, the time that the content was last changed, the time that the content was last accessed; in addition, the metadata includes a list of authors, to identify (in order) the original creator and all subsequent contributors, if any); creating the unique identifier utilizing the metadata string for each license (Paragraph 0089 teaches the metadata may also include alert settings to indicate the conditions under which the author or authors of new content should be notified, with regard to usage (usage results in license) of new content by others; metadata may also include change history data; that change history data may include a content change history to describe all of the changes in new content, relative to old content; that change history data may also include a policy change history to describe all policy changes for new content, relative to the policy settings for old content).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Gaidar, and O’Brien to incorporate the further teachings of Gaidar to organize metadata of the content into a unique string; and create the unique identifier utilizing the metadata string for each license.
There is motivation to further combine Gaidar into the combination of Liu, Gaidar, and O’Brien because of the same reasons listed above for claim 1.

Regarding Claim 6, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 5 above; however, the combination does not explicitly teach saving the secure identifier and the unique identifier with the content in the blockchain ledger.
Gaidar further teaches saving the secure identifier and the unique identifier with the content in the blockchain ledger (Paragraphs 0113-0115 teach the blockchain system uses data structures used to store metadata descriptors for computing a hash value (e.g., a randomly selected start location within the stream's buffer, a seed for seeding a pseudo-random number generator (PRNG), etc.); those data structures may also be used to store the hash results and to store the algorithm used to compute the hash (or an identifier for that algorithm); a verifier may use a seed value to initialize the PRNG, and the verifier may select the block to hash; the dynamically obtained hash may be compared with actual values in the content to determine whether the video has been modified; the PRNG and hash may be included in the metadata field for content type, for instance; a backing blockchain may construct a transaction such that the accumulation of all computed hash values is constructed and stored in the MPEG encoding; with regard to the image blockchain, the field for content type may use a structure like that used for Joint Photographic Experts Group (jpg) or Portable Network Graphics (png) files. Accordingly, the content type structure may contain Exchangeable Image File Format (EXIF) or other metadata fields where a hash of the content may be stored).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Gaidar, and O’Brien to incorporate the further teachings of Gaidar to save the secure identifier and the unique identifier with the content in the blockchain ledger.
There is motivation to further combine Gaidar into the combination of Liu, Gaidar, and O’Brien because of the same reasons listed above for claim 1.

Regarding Claims 8, 15, and 18, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claims 1, 10, and 17 above; and Liu further teaches wherein the content library is accessible through a plurality of networks and wherein the platform is an integrated portion of a cloud system (Paragraphs 0065 and 0080 teach block chain technology is a decentralized data storage, transmission, and proof method in a distributed structure; use of a data block removes dependency of the Internet on a central server, so that all data changes or transaction items are recorded in a cloud system; and a framework diagram of a P2P network-based system for distributing digital content according to an embodiment of the present invention; the copyright owner logs in to, by using the copyright management client or the upload client, the system for distributing digital content; the consumer logs in to, by using the download client, the system for distributing digital content; the content distributor connects to, by using the content apparatus, the system for distributing digital content).
However, the combination does not explicitly teach compensating the copyright owner in response to the licenses and the transactions implemented utilizing a smart contract.
O’Brien further teaches compensating the copyright owner in response to the licenses and the transactions implemented utilizing a smart contract (Paragraphs 0029 and 0013 teach a blockchain record and/or the software algorithm may comprise any type of rules that regulate who and how the chain may be extended; the rules in a blockchain may comprise clauses of a smart contract that is enforced by the peer-to-peer network; users can sell digital work in the same way they sell a physical work, such as a used book or CD, and further, the coding can include a mechanism whereby digital work can be resold by users once and transferred from their account, perhaps with a royalty being paid to the artist or owner; some coding may be added when triggered (i.e., automatic) by a blockchain action, such as royalty payment).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Gaidar, and O’Brien to incorporate the further teachings of O’Brien to compensate the copyright owner in response to the licenses and the transactions implemented utilizing a smart contract.
There is motivation to combine O’Brien into the combination of Liu, Gaidar, and O’Brien because of the same reasons listed above for claim 1.

Regarding Claim 11, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 10 above; and Liu further teaches wherein the platform remotely accesses the blockchain ledger (Paragraphs 0082 and 0091 teach the block chain processing apparatus may be any trustworthy node constituting a P2P network, or may be any node on a fully open P2P network and installed on a general-purpose computing device; a copyright processing apparatus, a license processing apparatus, and a content transaction processing apparatus may be independent of the block chain processing apparatus).

Regarding Claim 19, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 17 above; and Liu further teaches wherein the secure identifier is updated for each licensed version of the content (Paragraph 0066 and 0068 teach the copyright management transaction may be classified into a copyright transaction, a product transaction, a license transaction, an upload transaction, and a download transaction; the transaction includes a version number, a transaction type, input content, and output content; the version number indicates a version of a data structure carrying the transaction; a transaction, for example, an upload transaction or a download transaction, includes a transaction version number, a transaction type, input content (input), and output content (output); the data structure shown in FIG. 2).

Regarding Claim 20, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 17 above; and Liu further teaches wherein the content represents one or more of songs, audio, performances, records, pictures, written content, drawings, digital content, sheet music, or tablature (Paragraph 0059 teaches the digital content may include literary works, a text, a video, audio, an animation, a game, application software, an image, a flash, and the like).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190057115) in view of Gaidar (US 20180068091) in further view of O’Brien (US 20180294957) in further view of Rae (US 20170116693).

Regarding Claim 7, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 1 above; however, the combination does not explicitly teach facilitating a copyright filing for the content.
Rae from same or similar field of endeavor teaches facilitating a copyright filing for the content (Paragraphs 0038 and 0047 teach the ledger system can also help establish intellectual property rights by creating an exact and virtually immutable record that can show a work's registration date and rightful owner; additionally, due to the fact that the smart contracts in the ledger do not need to be limited by legal and geographical boarders the ledger allows content creators to license works globally and the system can be used where there may not be a proper payment system or trusted agent to facilitate a standard licensing transaction; a work registration token may be represented as a unique value and associated with a private key holder by publishing the public key; one token grants the ability to register one work into the blockchain rights ledger).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Gaidar, and O’Brien to incorporate Rae to facilitate a copyright filing for the content.
There is motivation to combine Rae into the combination of Liu, Gaidar, and O’Brien because the public registration of the work can enable the tracking of the content and correlate behavior with pirated content (Paragraph 0094). The registration entry includes a unique digital representation of a digital media work and a public key to enable control over the work by using the corresponding private key and a proof of the right to register the work (Rae Paragraph 0013).

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 20190057115) in view of Gaidar (US 20180068091) in further view of O’Brien (US 20180294957) in further view of LeBeau (US 20200143367).

Regarding Claim 9, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 1 above; however, the combination does not explicitly teach wherein a pricing algorithm is utilized to provide a price for the content to the copyright owner.
LeBeau from same or similar field of endeavor teaches wherein a pricing algorithm is utilized to provide a price for the content to the copyright owner (Paragraph 0187 teaches a user is queried to set usage policy for the content (i.e., cost for adding it to library, or cost per view); the front end application (“Ethervision Client”) or user interface enables a user/client to access and/or consume the content on the decentralized distribution system, wherein consumption may include single use or time-limited viewing of the content, single use or time-limited listening of the content, or purchasing of the content; the Ethervision client decides to purchase or consume the content of the channel according to the usage policy of the content; to purchase or consume the content of the channel according to the usage policy of the content, the Ethervision client provides a payment to the Ethereum block chain). 
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Gaidar, and O’Brien to incorporate the teachings of LeBeau for a pricing algorithm to be utilized to provide a price for the content to the copyright owner.
There is motivation to combine LeBeau into the combination of Liu, Gaidar, and O’Brien because the base invention is improved because the system and method may provide decentralized distribution channels for digital content, such as social media networks and other networks; smart contract execution environments for regulating usage and payments of fees and royalties for use of digital content; and block chain based media usage metering, rights transactions, and payment services. In addition, the decentralized distribution system for digital media, described below, is a multi-layered system that allows flexibility in funding, monetizing, and distributing digital media, such as entertainment products (movies, TV shows, e-books, e-literature, digitalized photos, digitalized artwork, music, etc.) or any intellectual property that can be digitized (LeBeau Paragraphs 0054-0055).

Regarding Claim 16, the combination of Liu, Gaidar, and O’Brien teaches all the limitations of claim 10 above; however, the combination does not explicitly teach wherein the platform implements pricing logic for pricing the content for one or more potential licensees or purchasers.
LeBeau from same or similar field of endeavor teaches wherein the platform implements pricing logic for pricing the content for one or more potential licensees or purchasers (Paragraph 0173-0174 teach upon reviewing the channel JavaScript™ object notation data, an Ethervision client decides to purchase or consume the content of the channel according to the usage policy of the content; to purchase or consume the content of the channel according to the usage policy of the content, the Ethervision client provides a payment to the Ethereum block chain).
It would have been prima facie obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to have the combination of Liu, Gaidar, and O’Brien to incorporate the teachings of LeBeau for the platform to implement pricing logic for pricing the content for one or more potential licensees or purchasers.
There is motivation to combine LeBeau into the combination of Liu, Gaidar, and O’Brien because of the same reasons listed above for claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ma (US 20180285996) teaches a system and methods for managing intellectual property using a blockchain are provided which may include one or more elements which forms a comprehensive foundation for an eco-system for innovation and intellectual property management. The elements may include: an intellectual property distributed ledger, an intellectual property digital policy server, non-binary trust models, automatic ontology induction, modifications to the blockchain “mining” and “proof of work” system, appstore for related applications, partial transparency transactionalized search engine, persistent and encapsulated software trust objects, licensing royalty smart contract with auditable payment tracking, micro-equity incentives, automated fraud detection intellectual property management dashboards, innovation workflow broker, innovation optimization tools, disruption mapping, and intelligent just-in-time learning. The system combines and integrates these functions to enable personal, intra-enterprise, inter-enterprise and extra-enterprise recordation, collaboration, searchability and its benefits, licensing and tracking of information regarding intellectual property over a networked distributed computing system.
Radziwon et al. (US 20140351096) teaches facilitating acquisition, exchange and leasing of digital media products via computer networks. Various Digital Media Exchange and Licensing techniques are described herein for facilitating and enabling monetization of a leased digital media product during “idle” times of the lease term such as, for example, when the leased digital media product is no longer being accessed and/or utilized or when the digital media product is no longer needed or desired by the renter or lessor. In some embodiments, revenue generated from such monetization may be shared with the digital media product content creators and/or content providers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685